DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9-13, 15-19, and 21-24 of U.S. Patent No. 11,088,904. Although the claims at issue are not identical, they are not patentably distinct from each other because while the scope of instant claim and the referenced patent is directed to configurations of DMRS, the instant claim has a broader scope than that of claim 1 as noted below.

Claim No.
Instant Claim
Claim No.
Referenced Patent No. 11,088,904
1
A terminal comprising a processor configured to:
1
A terminal comprising a processor configured to:

select a table from tables of configurations of DeModulation Reference Signal (DMRS) port number(s) based on 1st parameter and a 2nd parameter; 

select a table from tables of configurations of DMRS (DeModulation Reference Signal) port number(s);

and  5receive, from a network device, an index value of the table in Downlink Control Information (DCI),

and receive, from a network device, an index value of the table in DCI (Downlink Control Information),

wherein the number of bits for index values of each of the tables is determined based on a combination of the 1st parameter and the 2nd parameter,

wherein the number of bits for index values of each of the tables differs depending on a combination of the 1st parameter and the 2nd parameter,

wherein the maximum number of DMRS ports being supported depends on the 1st 10parameter,

wherein the maximum number of DMRS ports being supported depends on the 1st 10parameter,

and wherein the 2nd parameter is a parameter of the number of symbol(s) for DMRS.

wherein the 2nd parameter is a parameter of the number of symbol(s) for DMRS, and 



wherein the processor is configured to: select the table based on the 1st parameter and the 2nd parameter, from the tables.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,616,051. Although the claims at issue are not identical, they are not patentably distinct from each other because while the scope of instant claim and the referenced patent is directed to configurations of DMRS, the instant claim has a broader scope than that of claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, Claim 1 recites, inter alia, “select a table from tables of configurations of DMRS…; and receive, from a network device, an index value of the table in DCI…” That is, the terminal selects the table by itself based on a 1st parameter and a 2nd parameter and then receive what it has determined, i.e., the index value of table (table) in DCI.  Therefore, it is not clear how the table is selected/determined.  The metes and bound of claim is not clear. 
Similar issue is noted in claim 11.  Claims 2-5 and 12-15 are rejected for their dependencies to claims 1 and 11. 

Claim 1 recites the limitation "wherein the number of bits for index values of each of the tables…" in line 6.  Further, claim 1 recites the limitation “wherein the maximum number of DMRS ports being supported depends on the 1st parameter”.  There is insufficient antecedent basis for underlined limitation in the claim. 
Similar issue is noted on claims 7, 13, and 19.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Patent Application Publication No. 2019/0013916) and further in view of Kim et al. (U.S. Patent Application Publication No. 2021/0281374).

Regarding Claim 1, Jin et al. teaches A terminal (Jin et al. teaches a UE (FIG. 11)) comprising a processor (Jin et al. teaches the UE includes a determining unit (FIG. 11); par [0353])) configured to: select a table from tables of configurations of DeModulation Reference Signal (DMRS) port number(s) (Jin et al. teaches that DMRS configuration parameters are allocated to UE (par [0118]); BS allocates a designated DMRS port, a number of layers, and a length of OCCs to UE according to a table of DMRS configuration parameters (par [0130]); BS stores the table of DMRS configuration parameters to select, for the UE, DMRS configuration parameters corresponding to the transmitted data flow (par [0161]; Table 5); UE stores a table of DMRS configuration parameters as shown in Table 5 to determine the DMRS configuration parameters allocated to the UE by searching the table for an indication of DMRS configuration parameters corresponding to the 4 bits (par [0189]), indicating that UE selects a table to search as DCI can includes 3 bits (par [0045])); and 5receive, from a network device, an index value of the table in Downlink Control Information (DCI) (Jin et al. teaches that when 3-bit information indicating the DMRS configuration parameters allocated to the UE in the DCI is specific 3-bit information, UE determines that a transmitted data flow is a two-layer data flow retransmitted using one codeword (par [0242])), wherein the number of bits for index values of each of the tables is determined based on a combination of a 1st parameter and a 2nd parameter (Jin et al. teaches that 4 bits in DCI is used to indicate the DMRS configuration parameters according to Table 4 (par [0149]); 3 bits in DCI is used to indicate DMRS configuration parameters allocated as shown in Table 2 (par [0116]); table of DMRS configuration parameters indicates a number of layers (par [0039][0111][0130]); BS allocates a length of OCCs to UE according to a table of DMRS configuration parameters (par [0087][0151][0152]); Table 5 shows the value is identified based on layer and port number), wherein the maximum number of DMRS ports being supported depends on the 1st 10parameter (Jin et al. teaches that the maximum number of DMRS ports depend on number of layer (Table 5)), and wherein the 2nd parameter is a parameter of the number of symbol(s) for DMRS (Jin et al. teaches that OCC length indicates number of symbols (par [0151][0152])).  
	Although teaching that UE selects a table, Jin et al. does not explicitly teach select a table from tables of configurations of DeModulation Reference Signal (DMRS) port number(s) based on a 1st parameter and a 2nd parameter.  Further, although teaching that UE receives specific bit information indicating the DMRS configuration parameters in DCI as noted above, Jin et al. does not explicitly teach and 5receive, from a network device, an index value of the table in Downlink Control Information (DCI), wherein the number of bits for index values of each of the tables is determined based on a combination of a 1st parameter and a 2nd parameter.  Kim et al. teaches such limitations. 
	Kim et al. is directed to method for transmitting/receiving reference signal in wireless communication system, and device therefor.  More specifically, Kim et al. teaches select a table from tables of configurations of DeModulation Reference Signal (DMRS) port number(s) based on a 1st parameter and a 2nd parameter (Kim et al. teaches that DMRS is mapped to one or two OFDM symbols and the number of antenna ports of the maximum DMRS supportable depends on the number of OFDM symbols to which the DMRS is mapped (par [0196]); since the number of OFDM symbols to which the DMRS is mapped is related to the maximum port number, the UE recognizes the DMRS pattern in the cell by receiving the pattern information (par [0450])); and 5receive, from a network device, an index value of the table in Downlink Control Information (DCI) (Kim et al. teaches that a bit number of the DCI field for indicating the numbers of antenna ports and layers are differently defined according to the number of codewords (par [0429]); when the number of codewords is one, information related to the numbers of antenna ports and layers are indicated by using 5 bits (par [0432]); when the number of codewords is two, the information related to the numbers of antenna ports and layers are indicated by using 3 or 4 bits (par [0433]); eNB informs of the port index through the DCI by using the defined table (par [0452])), wherein the number of bits for index values of each of the tables is determined based on a combination of a 1st parameter and a 2nd parameter (Kim et al. teaches that a bit number of the DCI field for indicating the numbers of antenna ports and layers are differently defined according to the number of codewords (par [0429])). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal of Jin et al. so that the terminal receives an index value of the table in DCI from a network, as taught by Kim et al.  The modification would have allowed the system to support the UE without a scheduling limit (see Kim et al., par [0452]). 
	
Regarding Claim 3, the combined teachings of Jin et al. and Kim et al. teach The terminal according to claim 1, and further, the references teach wherein the processor is configured to: receive, from the network device, the 1st parameter and the 2nd parameter via Radio Resource Control (RRC) layer signaling (Kim et al. teaches that eNB transmits configuration information related to the mapping pattern of the DMRS to the UE through the higher layer signaling (e.g., MAC CE or RRC) in order to transmit the DMRS generated by mapping the DMRS signal to the OFDM symbol to at least one UE (par [0195]); configuration information includes at least one of the number of plurality of antenna ports, the number of symbols to which DMRS is mapped or the number of layers (par [0020]); DMRS is mapped to one or two OFDM symbols and the number of antenna ports of the maximum DMRS supportable depends on the number of OFDM symbols to which the DMRS is mapped (par [0196]); since the number of OFDM symbols to which the DMRS is mapped is related to the maximum port number, the UE recognizes the DMRS pattern in the cell by receiving the pattern information (par [0450])).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 104, the combined teachings of Jin et al. and Kim et al. teach The terminal according to claim 1, and further, the references teach wherein the processor is configured to: receive, from the network device, a DMRS based on a configuration of DMRS port number(s) indexed by the index value (Kim et al. teaches that UE receives the DMRS transmitted through a plurality of antenna ports from the eNB based on the received configuration information (par [0550])). The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 105, the combined teachings of Jin et al. and Kim et al. teach The terminal according to claim 1, and further, the references teach wherein the processor is configured to: transmit, from the network device, a DMRS based on a configuration of DMRS port number(s) indexed by the index value (Kim et al. teaches that UE receives the DMRS transmitted through a plurality of antenna ports from the eNB based on the received configuration information (par [0544][0550])). The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 6, Jin et al. teaches A network device (Jin et al. teaches a BS (FIG. 10)) comprising a processor (Jin et al. teaches that the BS includes a processor (par [0289]; FIG. 10)) configured to: select a table from tables of configurations of DeModulation Reference 20Signal (DMRS) (port number(s) (Jin et al. teaches that DMRS configuration parameters are allocated to UE (par [0118]); BS allocates a designated DMRS port, a number of layers , and a length of OCCs to UE according to a table of DMRS configuration parameters (par [0130]); BS stores the table of DMRS configuration parameters to select, for the UE, DMRS configuration parameters corresponding to the transmitted data flow (par [0161]; Table 5)); and transmit, to a terminal, an index value of the table in Downlink Control Information (DCI) (Jin et al. teaches that when 3-bit information indicating the DMRS configuration parameters allocated to the UE in the DCI is specific 3-bit information, UE determines that a transmitted data flow is a two-layer data flow retransmitted using one codeword (par [0242])), 25wherein the number of bits for index values of each of the tables is determined based on a combination of a 1st parameter and a 2nd parameter (Jin et al. teaches that 4 bits in DCI is used to indicate the DMRS configuration parameters according to Table 4 (par [0149]); 3 bits in DCI is used to indicate DMRS configuration parameters allocated as shown in Table 2 (par [0116]); table of DMRS configuration parameters indicates a number of layers (par [0039][0111][0130]); BS allocates a length of OCCs to UE according to a table of DMRS configuration parameters (par [0087][0151][0152]); Table 5 shows the value is identified based on layer and port number), wherein the maximum number of DMRS ports being supported depends on the 1st parameter (Jin et al. teaches that the maximum number of DMRS ports depend on number of layer (Table 5)), and  5wherein the 2nd parameter is a parameter of the number of symbol(s) for DMRS (Jin et al. teaches that OCC length indicates number of symbols (par [0151][0152])).  
	Although teaching that UE selects a table, Jin et al. does not explicitly teach select a table from tables of configurations of DeModulation Reference 20Signal (DMRS) (port number(s) based on a 1st parameter and a 2nd parameter.  Further, although teaching that UE receives specific bit information indicating the DMRS configuration parameters in DCI as noted above, Jin et al. does not explicitly teach and transmit, to a terminal, an index value of the table in Downlink Control Information (DCI), wherein the number of bits for index values of each of the tables is determined based on a combination of a 1st parameter and a 2nd parameter.  Kim et al. teaches such limitations. 
	Kim et al. is directed to method for transmitting/receiving reference signal in wireless communication system, and device therefor.  More specifically, Kim et al. teaches select a table from tables of configurations of DeModulation Reference 20Signal (DMRS) (port number(s) based on a 1st parameter and a 2nd parameter (Kim et al. teaches that DMRS is mapped to one or two OFDM symbols and the number of antenna ports of the maximum DMRS supportable depends on the number of OFDM symbols to which the DMRS is mapped (par [0196]); since the number of OFDM symbols to which the DMRS is mapped is related to the maximum port number, the UE recognizes the DMRS pattern in the cell by receiving the pattern information (par [0450])); and transmit, to a terminal, an index value of the table in Downlink Control Information (DCI) (Kim et al. teaches that a bit number of the DCI field for indicating the numbers of antenna ports and layers are differently defined according to the number of codewords (par [0429]); when the number of codewords is one, information related to the numbers of antenna ports and layers are indicated by using 5 bits (par [0432]); when the number of codewords is two, the information related to the numbers of antenna ports and layers are indicated by using 3 or 4 bits (par [0433]); eNB informs of the port index through the DCI by using the defined table (par [0452])), wherein the number of bits for index values of each of the tables is determined based on a combination of a 1st parameter and a 2nd parameter (Kim et al. teaches that a bit number of the DCI field for indicating the numbers of antenna ports and layers are differently defined according to the number of codewords (par [0429])). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network device of Jin et al. so that the terminal receives an index value of the table in DCI from a network, as taught by Kim et al.  The modification would have allowed the system to support the UE without a scheduling limit (see Kim et al., par [0452]). 

Regarding Claim 8, the combined teachings of Jin et al. and Kim et al. teach The network device according to claim 6, and further, the references teach wherein the processor is configured to: transmit, to a terminal, the 1st parameter and the 2nd parameter via Radio Resource Control (RRC) layer signaling (Kim et al. teaches that eNB transmits configuration information related to the mapping pattern of the DMRS to the UE through the higher layer signaling (e.g., MAC CE or RRC) in order to transmit the DMRS generated by mapping the DMRS signal to the OFDM symbol to at least one UE (par [0195]); configuration information includes at least one of the number of plurality of antenna ports, the number of symbols to which DMRS is mapped or the number of layers (par [0020]); DMRS is mapped to one or two OFDM symbols and the number of antenna ports of the maximum DMRS supportable depends on the number of OFDM symbols to which the DMRS is mapped (par [0196]); since the number of OFDM symbols to which the DMRS is mapped is related to the maximum port number, the UE recognizes the DMRS pattern in the cell by receiving the pattern information (par [0450])).  The motivation to combine these references is the same as that of claim 6. 

Regarding Claim 9, the combined teachings of Jin et al. and Kim et al. teach The network device according to claim 6, and further, the references teach wherein the processor is configured to: transmit, to a terminal, a DMRS based on a configuration of DMRS port number(s) indexed by the index value (Kim et al. teaches that UE receives the DMRS transmitted through a plurality of antenna ports from the eNB based on the received configuration information (par [0550])). The motivation to combine these references is the same as that of claim 6. 

Regarding Claim 10, the combined teachings of Jin et al. and Kim et al. teach The network device according to claim 6, and further, the references teach wherein the processor is configured to: receive, from a terminal, a DMRS based on a configuration of DMRS port number(s) indexed by the index value (Kim et al. teaches that UE receives the DMRS transmitted through a plurality of antenna ports from the eNB based on the received configuration information (par [0544][0550])). The motivation to combine these references is the same as that of claim 6. 

Regarding Claims 11 and 16, Claims 11 and 16 are directed to apparatus and method claims and they do not teach or further define over the limitations recited in claims 1 and 6.   Therefore, claims 11 and 16 are also rejected for similar reasons set forth in claims 1 and 6.

Regarding Claims 13-15 and 18-20, Claims 13-15 and 18-20 are directed to method claims and they do not teach or further define over the limitations recited in claims 3-5 and 8-10.   Therefore, claims 13-15 and 18-20 are also rejected for similar reasons set forth in claims 3-5 and 8-10.
	
Claims 2, 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Patent Application Publication No. 2019/0013916), Kim et al. (U.S. Patent Application Publication No. 2021/0281374), and further in view of Kim et al. (U.S. Patent Application Publication No. 2020/0204335)(hereinafter Kim’ 335).

Regarding Claim 2, the combined teachings of Jin et al. and Kim et al. teach The terminal according to claim 1, however, the references do not explicitly teach wherein the 1st parameter is one of DMRS Configuration 1 and DMRS Configuration 2, wherein up to 4 transmission layers are supported for the DMRS Configuration 1 if the 2nd parameter indicates 1 symbol, wherein up to 8 transmission layers are supported for the DMRS Configuration 1 if the 2nd parameter indicates 2 symbols, wherein up to 6 transmission layers are supported for the DMRS Configuration 2 if the 2nd parameter indicates 1 symbol, and wherein up to 12 transmission layers are supported for the DMRS Configuration 2 if the 2nd parameter indicates 2 symbols. Kim’ 335 teaches such limitations. 
	Kim’ 335 is directed to method for transmitting/receiving reference signal in wireless communication system, and device therefor.  More specifically, Kim’ 335 teaches wherein the 1st parameter is one of DMRS Configuration 1 and DMRS Configuration 2 (Kim ‘335 teaches that DMRS configuration 1 and DMRS configuration 2 (par [0159][0162])), wherein up to 4 transmission layers are supported for the DMRS Configuration 1 if the 2nd parameter indicates 1 symbol (Kim’ 335 teaches that the DMRS for estimating the channel is mapped to one symbol or two symbols according to the maximum number of antenna ports (par [0156]); with an IFDM based pattern using Comb 2, one OFDM symbol: Comb 2 + 2CS up to 4 ports (par [0159][0160])), wherein up to 8 transmission layers are supported for the DMRS Configuration 1 if the 2nd parameter indicates 2 symbols (Kim’ 335 teaches with an IFDM based pattern using Comb 2, two OFDM symbols: Comb 2+2 CS +TD-OCC ({1 1} and {1 -1}) up to 8 ports (par [0159][0161])), wherein up to 6 transmission layers are supported for the DMRS Configuration 2 if the 2nd parameter indicates 1 symbol (Kim’ 335 teaches in the case of supporting 12 antenna ports, one of two following types is selected with an FD-OCC pattern having an adjacent RE in the frequency domain (par [0162]); one OFDM symbol: 2-FD-OCC cross the adjacent RE in the frequency domain up to 6 ports (par [0163])), and wherein up to 12 transmission layers are supported for the DMRS Configuration 2 if the 2nd parameter indicates 2 symbols (Kim’ 335 teaches with an FD-OCC pattern having an adjacent RE in the frequency domain, two OFDM symbols: 2-FD-OCC+TD-OCC ({1 1} and {1 -1}) cross the adjacent RE in the frequency domain up to 12 ports (par [0164])).

Regarding Claims 7, 12, and 17, Claims 7, 12, and 17 are directed to apparatus and method claims and they do not teach or further define over the limitations recited in claim 2.   Therefore, claims 7, 12, and 17 are also rejected for similar reasons set forth in claim 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414